Title: From Thomas Jefferson to James Madison, 8 February 1803
From: Jefferson, Thomas
To: Madison, James


          
            Th:J. to J.M.
            Feb. 8. 1803.
          
          I had before heard this matter spoken of, but did not suppose it seriously intended. if there be any danger of it, the Secretary at war will be desired to give orders at Massac & Fort Adams to stop them by force. but would it not be well to write to the Govr. of Kentucky to have the persons arrested & bound to their good behavior or the peace?
        